Citation Nr: 1029933	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-09 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to exposure to herbicide.

2.  Entitlement to service connection for lung disorder, claimed 
as lung problems, secondary to exposure to asbestos.

3.  Entitlement to service connection for shortness-of-breath, 
secondary to asbestos exposure.

4.  Entitlement to service connection for a heart disorder, 
claimed as a heart attack.

5.  Entitlement to service connection for erectile dysfunction, 
secondary to diabetes mellitus.

6.  Entitlement to service connection for neuropathy of hands, 
secondary to diabetes mellitus.

7.  Entitlement to service connection for neuropathy of the right 
foot, secondary to diabetes mellitus. 

8.  Entitlement to service connection for neuropathy of left 
foot, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1962 to January 1965.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran appeared and gave testimony before the Board in June 
2010.  A transcript of that hearing is of record.


The Board notes that the issues on appeal have been characterized 
as given on the title page following the statements of the 
Veteran in his hearing.

The issues of entitlement to service connection for diabetes 
mellitus, to include as secondary to exposure to herbicide; lung 
disorder, secondary to asbestos; shortness-of-breath, to include 
as secondary to asbestos exposure; erectile dysfunction, 
secondary to diabetes mellitus; neuropathy of hands, secondary to 
diabetes mellitus; neuropathy of right foot, secondary to 
diabetes mellitus; and neuropathy to left foot, secondary to 
diabetes mellitus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A heart disorder, claimed as a heart attack, was not manifest 
in service or for many years following active duty separation; 
associated pathology was not identified until 2005; the 
currently-diagnosed coronary artery disease is unrelated to 
service.


CONCLUSION OF LAW

A heart disorder, claimed as a heart attack, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  38 
U.S.C.A. §§ 5103, 5013A.

In letters dated in March 2006 and April 2006, VA notified the 
Veteran of the information and evidence needed to substantiate 
and complete his claims of entitlement to service connection for 
a heart disorder, claimed as a heart attack, including what part 
of that evidence he was to provide and what part VA would attempt 
to obtain for him.  See 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-connection 
claim, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was provided in April 2006.  Accordingly, 
the Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, initial 
notice was provided prior to the appealed AOJ decision in keeping 
with Pelegrini.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been substantially 
satisfied and the essential fairness of the adjudication process 
is not compromised by moving forward at this time.

VA need not conduct an examination with respect to the service 
connection claim for a heart disorder, claimed as a heart attack, 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the Veteran's heart disorder, claimed as a 
heart attack, and any incident of active military.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").

The Board also finds that VA has complied with the VCAA's duty to 
assist by obtaining identified evidence and by affording him the 
opportunity to give testimony at a hearing before the Board in 
June 2010.  It appears that all known and available records 
relevant to the heart disorder issue here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible to 
notify and to assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, the 
Board turns to the merits of the Veteran's claim.

Service Connection - Legal Criteria

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).

Service connection for certain diseases, such as an organic heart 
disease, may also be established on a presumptive basis by 
showing that such condition manifested itself to a degree of 10 
percent or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Discussion

In the present case, the Veteran is claiming entitlement to 
service connection for a heart disorder, claimed as a heart 
attack, which he suffered in 2005.  See Transcript.  

Service treatment records do not indicate manifestations of any 
heart disorder in service.  The January 1965 separation Report of 
Physical Examination indicates his heart system was found to be 
clinically normal.  

Post-service medical evidence does not reflect cardiac symptoms 
for many years after service discharge.  The September 2005 
private emergency room report, that reported his complaint of 
chest pain and listed the impression of an acute inferior 
myocardial infarction, also noted the Veteran had no prior 
history of coronary artery disease.  A February 2006 letter from 
another private physician noted that physician was now treating 
him for coronary artery disease, following his heart attack.  No 
private treatment records pertaining to the Veteran's heart 
attack attributed the infarction to his service or any incident 
of service.    

While current a cardiovascular disorder is shown, the evidence 
does not show complaints of, treatment for, or a diagnosis 
reasonably attributed to the cardiac system for more than 40 
years after discharge.

In addition to the absence of documented post-service 
symptomatology related to a cardiovascular disorder for many 
years after discharge, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of symptoms.  
The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board notes that in his testimony before the undersigned, the 
Veteran was specifically asked regarding the relationship between 
his heart attack (and the stents surgically placed following the 
heart attack) and his service.  The Veteran responded: "I'm not 
saying it [service] caused it.  I'm not going to say that it 
did."  See Transcript, page 12.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).

In this case, the Veteran is competent to report symptoms of 
heart disease because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 469 - 470 (1994).  However, the Veteran has made no 
statement attesting to any continuity of heart disease symptom 
spanning the 40 years between his separation from service and the 
heart attack he suffered in September 2005.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).   Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
cardiovascular disorder to active duty.  

Specifically, no health care provider has established a causal 
relationship between active duty and the Veteran's heart disease.  
The September 2005 emergency room medical report noted his lack 
of a history of cardio-vascular disease and the lack of a recent 
work-up.  The Veteran was noted to have obesity, a history of 
smoking, diabetes, hypertension and high cholesterol.  

In light of the above discussion, in which the Board found no 
diagnosis of heart disease in service, no post service evidence 
of coronary-vascular disease until the heart attack in September 
2005, no medical opinion ascribing a nexus between service and 
the heart disorder and no statement by the Veteran attributing 
his cardiovascular disease to service, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

ORDER

Service connection for a heart disorder, claimed as a heart 
attack, is denied.


REMAND

The record reflects that the Veteran has been receiving Social 
Security Administration (SSA) disability benefits since October 
2003.  The determination letter within the claims file indicates 
the Veteran was found to be disabled as of May 2003 because of 
numbness from the neck to hands, legs, diabetes, asbestosis, 
among other disorders.  There is no evidence VA made efforts to 
obtain these records.  Indeed, the determination letter of record 
lists medical reports that are not of record.  SSA records must 
be obtained before a decision on the claims can be made.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

The Veteran seeks service connection for a lung disorder, claimed 
as lung problems, including as the result of exposure to asbestos 
during active service.   

With regard to asbestos-related claims, there is no specific 
statutory guidance, nor has the Secretary promulgated any 
regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information concerning 
claims for service connection for disabilities resulting from 
asbestos exposure.  The date of this amended material is December 
13, 2005.  The Court has held that VA must analyze an appellant's 
claim for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. 
App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, insulation 
work, demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as clutch 
facings and brake linings), and manufacture and installation of 
products such as roofing and flooring materials, asbestos cement 
sheet and pipe products, and military equipment.  Id. at 
Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly occurring 
of which is interstitial pulmonary fibrosis, or asbestosis), 
tumors, pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the lung, 
bronchus, gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during service; 
(2) development has been accomplished sufficient to determine 
whether or not the Veteran was exposed to asbestos either before 
or after service; and (3) a relationship exists between exposure 
to asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  Thus, VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  See M21-1, Part VI, 
7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 
1988).  The provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, do not create a 
presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. 
App. 141 (1999).  Hence, medical nexus evidence is required in 
claims for asbestos related disease.  See VAOPGCPREC 04-00.

The Board observes that the Veteran has a current diagnosis of 
pulmonary asbestosis.  See October 2001 Occupational Lung Disease 
Evaluation.  Subsequent private treatment records do not 
reference this diagnosis; nevertheless, given the chronic nature 
of asbestosis-related lung disease, the Board affords the benefit 
of the doubt to the Veteran and finds that, absent evidence to 
the contrary, the Veteran has a current diagnosis of pulmonary 
asbestosis.  As well, personnel documents of record indicate the 
Veteran's position within the Army was as mechanic; therefore his 
exposure to asbestos remains an issue that warrants further 
development.  

Therefore, the Board finds that a VA examination, with an 
examiner with familiarity with lung disorders and asbestosis in 
particular, is appropriate to address the etiology of the 
asbestosis, and the shortness of breath which the Veteran 
attributed to his asbestos exposure.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
records pertinent to the Veteran's 2003 claim 
for SSA disability benefits and a copy of any 
determination awarding benefits.  If the 
records are not available, make a notation to 
that effect in the claims folder. 

2.  Contact the Veteran and request that he 
provide the medical evaluations and reports 
referenced at hearing pertaining to his 
asbestos-exposure litigation or to provide 
the identifying information and any necessary 
authorization to enable the AMC/RO to obtain 
such evidence on his behalf.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so inform 
him and request that he obtain and submit it.

3.  Schedule the Veteran for a physical 
examination with a physician to determine the 
nature, extent, and etiology of all diagnosed 
respiratory conditions, specifically 
pulmonary asbestosis.  All indicated tests 
and studies should be performed.  The claims 
folder and a copy of this remand must be sent 
to the examiner for review and the examiner 
should summarize the medical history, 
including the onset and course of the 
Veteran's respiratory condition, describe any 
current symptoms, such as shortness of 
breath, and manifestations attributed to the 
claimed respiratory condition(s), and provide 
diagnoses for any and all respiratory 
pathology manifest.

The examiner is specifically requested to 
comment on the Veteran's history of probable 
exposure to asbestos during service in the 
Army, as well as his history of smoking 
cigarettes, and the Veteran's current state 
of respiratory health.  The examiner should 
then provide the following opinion:

a) Is it as likely as not that any diagnosed 
respiratory disorder is the result of the 
Veteran's active service, or any incident 
thereof, to include exposure to asbestos?

b). The examiner is specifically requested to 
comment on the opinion of the private October 
2001 occupational lung disease evaluation.  

All opinions expressed must be supported by 
complete rationale.  If the examiner 
determines that an opinion cannot be provided 
without resorting to speculation, the 
examiner must support that statement with a 
complete explanation as to why the opinion 
requested is outside the norm for a medical 
professional tasked with assisting in the VA 
compensation and pension claims process.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for service connection, specifically 
for diabetes mellitus, lung disorder as 
secondary to asbestos exposure, shortness of 
breath, as secondary to asbestos exposure; 
erectile dysfunction, as secondary to 
diabetes mellitus, neuropathy of the hands, 
right foot and left foot, all as secondary to 
diabetes mellitus, with application of all 
appropriate laws and regulations, including 
VA's procedures for adjudicating claims 
involving asbestosis, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the Veteran, furnish him 
with a Supplemental Statement of the Case and 
afford a reasonable period of time within 
which to respond thereto.
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


